Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Lam on 5/17/0022.
The application has been amended as follows: 
--Claim 1 -- A rotary compressor, comprising: 
a sealed and vertical cylindrical compressor housing provided with a refrigerant discharge portion at an upper portion and a refrigerant suction portion at a lower portion; 
a compression unit arranged at the lower portion of the compressor housing and configured to compress the refrigerant that is sucked from the suction portion and to discharge the refrigerant from the discharge portion; and
a motor arranged at the upper portion of the compressor housing and configured to drive the compression unit, wherein 
the compression unit includes 
an annular upper cylinder and an annular lower cylinder, 
an upper end plate closing an upper side of the upper cylinder and a lower end plate closing a lower side of the lower cylinder, 
an intermediate partition plate arranged between the upper cylinder and the lower cylinder and closing a lower side of the upper cylinder and an upper side of the lower cylinder, 
a rotating shaft supported by a main bearing portion provided on the upper end plate and by a sub-bearing portion provided on the lower end plate, and rotated by the motor, -2-Patent Application No. 16/636,761 Reply and Amendment Under 37 C.F.R. §1.114 
an upper eccentric portion and a lower eccentric portion provided on the rotating shaft with a phase difference of 180o from each other, 
an upper piston fitted in the upper eccentric portion and configured to revolve along an inner peripheral surface of the upper cylinder and form an upper cylinder chamber in the upper cylinder, 
a lower piston fitted in the lower eccentric portion and configured to revolve along an inner peripheral surface of the lower cylinder and form a lower cylinder chamber in the lower cylinder, 
an upper vane projecting into the upper cylinder chamber from an upper vane groove provided on the upper cylinder and brought into contact with the upper piston so as to section the upper cylinder chamber into an upper suction chamber and an upper compression chamber, 
a lower vane projecting into the lower cylinder chamber from a lower vane groove provided on the lower cylinder and brought into contact with the lower piston so as to section the lower cylinder chamber into a lower suction chamber and a lower compression chamber, 
an upper end plate cover covering the upper end plate, forming an upper end-plate cover chamber between the upper end plate and the upper end plate cover, and having an upper end-plate cover discharge hole communicating with the upper end-plate cover chamber and an inside of the compressor housing, 
a lower end plate cover covering the lower end plate and forming a lower end-plate cover chamber between the lower end plate and the lower -3-Patent Application No. 16/636,761 Reply and Amendment Under 37 C.F.R. §1.114end plate cover, 
an upper discharge hole provided on the upper end plate and communicating with the upper compression chamber and the upper end- plate cover chamber, 
a lower discharge hole provided on the lower end plate and communicating with the lower compression chamber and the lower end- plate cover chamber, and 
a plurality of refrigerant passage holes running through the lower end plate, the lower cylinder, the intermediate partition plate, the upper end plate, and the upper cylinder and communicating with the lower end- plate cover chamber and the upper end-plate cover chamber, 
the lower end plate includes 
a plurality of bolt holes that is provided along a circumferential direction of the lower end plate and through which bolts that couple the compression unit penetrate, 
a lower discharge valve of a reed valve type that is configured to open and close the lower discharge hole, 
a lower discharge-valve accommodating recessed portion that extends in a groove shape up to a portion between the bolt holes adjacent in the circumferential direction from the lower discharge hole and into which the lower discharge valve is accommodated, and 
a lower discharge-chamber recessed portion formed so as to overlap with the lower discharge hole side of the lower discharge-valve -4-Patent Application No. 16/636,761 Reply and Amendment Under 37 C.F.R. §1.114 accommodating recessed portion, 
the lower end plate cover is formed in a flat-plate shape and is provided with a bulging portion having a portion facing the lower discharge hole, 
the lower end-plate cover chamber is formed by the lower discharge-valve accommodating recessed portion, the lower discharge-chamber recessed portion, and the bulging portion, 
the refrigerant passage holes include a main refrigerant passage hole provided on the lower discharge-chamber recessed portion, and a sub-refrigerant passage hole provided between the bolt hole and the lower discharge-valve accommodating recessed portion away from the lower discharge-valve accommodating recessed portion, and
the bulging portion is, in a cross section orthogonal to the rotating shaft, formed so as to have no portion extending over the sub-bearing portion, and formed so as to overlap with at least a part of each of the main refrigerant passage hole and the sub-refrigerant passage hole.
--Claim 3 -- The rotary compressor according to claim 1, wherein the sub- refrigerant passage hole includes a first sub-refrigerant passage hole and a second sub- refrigerant passage hole provided between each of the bolt holes adjacent in the circumferential direction and the lower discharge-valve accommodating recessed portion.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a compressor comprising a lower end plate cover with a bulging portion having a portion facing a lower discharge hole, the bulging portion is, in a cross section orthogonal to a rotating shaft, formed so as to have no portion extending over the sub-bearing portion, and formed so as to overlap with at least a part of each of the main refrigerant passage hole and the sub-refrigerant hole.  So the refrigerant is prevented from leaking from the lower end-plate cover chamber due to variations in the shape of the bulging portion and the shape of the sub-bearing portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/17/2022